Citation Nr: 0941972	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for degenerative disc disease of the lumbar spine 
with bilateral sacroiliitis.

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to November 
2003.

This matter arises before the Board of Veterans' Appeals 
(Board) from September 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing in VA's Central 
Office.  The transcript of the hearing has been reviewed and 
is associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or by favorable 
ankylosis of the entire thoracolumbar spine or that her 
incapacitating episodes were prescribed by a physician.

2.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with radiculopathy of the 
right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent have not been met or approximated for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5237-5243 (2009). 

2.  Radiculopathy of the right lower extremity was not 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation for her claimed low back disorder and 
described the types of evidence that the Veteran should 
submit in support of her claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
April 2008 VCAA notice letter also addressed the elements of 
degree of disability and effective date.  The Veteran's claim 
was then readjudicated in September 2008.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected degenerative disc disease of 
the lumbar spine with bilateral sacroiliitis involves 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the September 2004, November 2005, and September 2006 
rating decisions; the April 2005 and January 2007 statements 
of the case (SOC); and the September 2008 and May 2009 
supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  
The Board acknowledges that the RO did not send the Veteran a 
VCAA notice letter for her claim of entitlement to service 
connection for radiculopathy of the right lower extremity.  
Nevertheless, the Board finds that this notice problem does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the September 2006 rating decision and the September 
2008 and May 2009 supplemental statements of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 
2005, March 2006, and May 2008; obtained the Veteran's 
private medical records to the extent possible; and attained 
all VA treatment records.  Additionally, the RO associated 
the Veteran's service treatment records (STRs) and hearing 
transcript with the claims file.  

Besides the aforementioned private treatment records and the 
Veteran's own testimony, the Veteran has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that he or the VA needs to obtain.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claims.  
Accordingly, the Board will proceed with appellate review.  

Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2009).  

Service connection was established for the Veteran's 
degenerative disc disease of the lumbar spine with bilateral 
sacroiliitis in September 2004.  The Veteran originally 
received a 10 percent disability rating for her degenerative 
disc disease effective December 1, 2003.  A September 2006 
rating decision increased this disability rating to 20 
percent effective March 3, 2006.  The Veteran claims she is 
entitled to a higher initial evaluation.    

The Veteran is rated under Diagnostic Code 5243 for diseases 
and injuries of the spine in relation to her degenerative 
disc disease of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  The Board notes that 
degenerative disc disease is a form of intervertebral disc 
syndrome (IVDS).  As such, consideration of the rating 
criteria under Diagnostic Code 5243 was appropriate.  
Diagnostic Code 5243 requires incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months in order for the Veteran to 
receive the next higher 40 percent disability rating.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2009).  While the Veteran 
claimed at her hearing that she had to remain in bed for 
approximately 30 days in the past year, there is no evidence 
that a physician ever prescribed bed rest to treat these 
incapacitating episodes.  Therefore, this rating criterion is 
not to her advantage.  Nevertheless, the rating criteria also 
require an analysis under the general rating formula for 
diseases and injuries of the spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009). 
The Veteran's lumbar spine was examined on numerous occasions 
relative to the appeal period.  The Veteran's private 
physicians commented on her limitation of motion but did not 
provide the specific numerical range of motion findings 
required by VA regulations.  For example, in December 2004 
and February 2005, the Veteran's doctor at the Tri-City 
Arthritis Center merely described her range of motion as 
"good" in all joints.  In August 2007, treatment records 
from the Interventional Pain Specialists (IPS) indicated that 
the Veteran's lumbar ranges of motion were decreased in all 
planes, especially flexion and extension, and that she had 
"50 cm flexion to the floor."  In a subsequent September 
2007 IPS treatment record, the Veteran's doctor noted that 
her lumbar range of motion for flexion was within functional 
limits with more pain on forward flexion.  The Veteran also 
sought treatment from a chiropractor, who described her 
lumbar range of motion as severely restricted with pain in 
March 2007 and moderately restricted with pain in April 2007.  
The record also contains treatment records from Colonial 
Orthopaedics in April 2008 and K2 Spine Care in July 2008 
that reported the Veteran's lumbar range of motion as within 
functional limits, albeit with pain.  

The Veteran also underwent three compensation and pension 
examinations during the course of her appeal.  In a March 
2005 compensation and pension examination, the Veteran 
demonstrated forward flexion from zero to 50 degrees.  
Repetitive range of motion resulted in decreased flexion from 
zero to 40 degrees related to pain.  Then, in March 2006, a 
second compensation and pension examiner found that the 
Veteran's range of motion of her lumbar spine was up to 60 
degrees.  Following repetitive flexion, the Veteran 
complained of increased pain and suffered a slight loss of 
range of motion by five degrees in all planes due to 
guarding.  There was no evidence of weakness.  Finally, the 
Veteran's most recent compensation and pension examination 
occurred in May 2008.  At this examination, the Veteran was 
able to flex to 60 degrees with pain occurring at 20 degrees.  
The examiner noted that pain caused major functional impact 
but no lumbosacral weakness.  Furthermore, fatigue, weakness, 
lack of endurance, and incoordination did not additionally 
limit range of motion following repetitive use, and there was 
no ankylosis of the lumbar spine.  To that end, there is also 
no evidence of ankylosis of the lumbar spine at any time 
during the appeal period.  

Based on these range of motion findings, the Board finds that 
the Veteran's disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 20 percent evaluation under the rating 
schedule.  The Veteran simply has not experienced forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the Veteran experienced pain at 20 
degrees at the May 2008 compensation and pension examination, 
she was still able to flex to 60 degrees.  Additionally, her 
private physician described her range of motion as within 
functional limits in both April 2008 and July 2008.

In regard to neurological manifestations, the Board 
recognizes that the Veteran was granted service-connection 
for radiculopathy of the left lower extremity effective 
December 1, 2003.  That evaluation is not on appeal at this 
time.  The Veteran's claim of entitlement to service 
connection for radiculopathy of the right lower extremity is 
addressed below.  Thus, the Board will not evaluate the 
rating assigned for the Veteran's left lower extremity in 
connection with the claim involving her degenerative disc 
disease of the lumbar spine at this time.  The Board notes 
that the record does not show that the Veteran has any 
additional neurological manifestations associated with her 
lower back disability.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the Veteran's 
degenerative disc disease of the lumbar spine with bilateral 
sacroiliitis on a schedular basis under the rating schedule 
for spine disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that the degenerative disc 
disease of her lumbar spine affects her employment, such has 
been contemplated in the currently assigned schedular 
evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
unusual or exceptional disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Radiculopathy of the Right Lower Extremity

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
 
The Veteran filed a claim in November 2005 for neuritis, 
which the RO accepted and adjudicated as a claim for 
radiculopathy of the right lower extremity.  The first 
element required to establish entitlement to service 
connection is the existence of a current disability.  
However, the evidence of record demonstrates that the Veteran 
does not have a current disability, and, therefore, her claim 
must be denied.

The record contains both the Veteran's relevant treatment 
records and compensation and pension examination reports in 
connection with her claim.  The Board observes that her 
treatment records are mostly silent regarding radiculopathy 
of the right lower extremity, including just a single note in 
September 2007 that she had tingling and numbness in both 
legs.  Furthermore, the March 2005 compensation and pension 
examination report stated that there were no motor deficits 
involving the lower extremities.  Then, in March 2006, a VA 
examiner noted that the Veteran had full strength in her 
lower extremities and was not fatigable anywhere.  Her 
reflexes, strength, and gait were also normal.  Although the 
examiner listed four diagnoses, radiculopathy of the right 
lower extremity was not one of them.
 
Finally, the Veteran underwent a third compensation and 
pension examination in May 2008.  At this examination, the 
Veteran told the examiner that she was diagnosed with 
radiculopathy of the right lower extremity in 1992.  
Examination revealed neuritis of the deep peroneal nerve with 
sensory dysfunction demonstrated by decreased sensitivity to 
touch of the left foot.  There was no motor dysfunction and 
no mention of any decreased sensitivity of the right lower 
extremity.  In fact, the examiner wrote that for the 
Veteran's claimed radiculopathy of right lower extremity, 
"there is no diagnosis because there is no pathology to 
render a diagnosis.  The etiology of the peripheral nerve 
disease is deep peroneal - lumbar IVDS."

In addition to the competent medical evidence of record, the 
Veteran made several statements relating to her claimed 
radiculopathy of the right lower extremity.  First, in her 
November 2008 substantive appeal, the Veteran stated that she 
was only appealing the decision denying her an increased 
rating for her degenerative disc disease of the lumbar spine.  
Nevertheless, her appeal was certified to the Board and she 
testified at a Travel Board hearing in September 2009.  At 
that hearing, the Veteran said she did not have numbness in 
her right foot and that she had some tingling in the bottom 
of her right foot, but not "anything like the left side."  
She further testified that her doctor has not used the word 
radiculopathy in connection with her right leg.     

In this case, while the Veteran complains of pain radiating 
into her back and leg to her knees, pain alone does not in 
and of itself constitute a disability, and the Veteran's most 
recent examination concluded that the Veteran did not carry a 
diagnosis of radiculopathy of the right lower extremity.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Accordingly, service connection for radiculopathy of the 
right lower extremity is denied. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to an initial evaluation higher than 20 
percent for degenerative disc disease of the lumbar spine 
with bilateral sacroiliitis is denied.

2.  Entitlement to service connection for radiculopathy of 
the right lower extremity is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


